TYSON, J.
This appeal is prosecuted from an order granting a motion for a now trial: The record shows that the. cause was tric'd at a regular term of the court, which convened on the 21st day of April, 1902, the same being the fourth Monday after the fourth Monday in March; being the date fixed by the statute for the hold-' ing of said court. — § 911 of Code. The statute also prescribes and limits the term to ten weeks. This period of time expired on the. 28th day of June, 1902, the day on which the motion appealed from was heard and determined. In other.words, the order granting the new trial was entered on the last day of the term. In this entry is also an order allowing the. defendant (appellant) sixty days in which to file a bill of exceptions, which time expired on the 27th day of August, 1902. The bill of exceptions bears date the 23d clay of October, 1902. It is true, there is a recital in it at the close that it is signed “within the time allowed 'by the court and the orders of the judge extending such time for filing bill of exceptions.” But no such orders of the judge appear in the, record. The recital quoted above is wholly insufficient to supply the omission, and the bill of exceptions cannot be considered.—Dantzler v. Swift Creek Mill Co., 128 Ala. 410, and authorities there cited; Massillon Engine & T. Co. v. Arnold, 133 Ala. 368; 32 So. Rep. 594.
We have not overlooked the act approved February 8th, 1901, regulating the practice of the thirteenth judicial circuit in Mobile county. — Acts, 1900-1901, p. 851. According to our construction of it, the provision of section 911 of the 'God*' prescribing ten weeks for the holding of each term of the court is unaffected by it.
*251With, tlie Mil of exceptioñs eliminated from consideration, no.question is presented for review.
Affirmed.